DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 3 and 9 each claim two profile block rows, each row comprising block profile elements (i.e. there is more than one block profile element per block row) as well as claiming that each 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 appears to still not be not grammatically correct. For purposes of this Office action, this clause is taken to mean that the diagonal grooves overlap at the center of the tire. It is suggested that “thereby achieving” be added to the claim at the end of line 5 to clarify the claim.
Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what additional structural limitations are required by the “configured to” clauses in these claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Itoi (US Pub. No. 2013/0192732) in view of Landers (US Pat. No. 5,353,854).

    PNG
    media_image1.png
    477
    569
    media_image1.png
    Greyscale


Regarding claim 2, Itoi teaches that the beginning of extent of the inclined grooves of the first profile block row is arranged offset in the circumferential direction with respect to the beginning of extent of the inclined grooves of the second profile block row (figure 2).
Regarding claim 4, Itoi teaches that the inclined grooves of one profile block row are each formed with a first segment at the beginning of extent of the inclined grooves which faces the other profile block row (figure 2).
Regarding claim 5, Itoi teaches that wherein the inclined grooves of one profile block row are each formed with a first segment at that end of extent of the diagonal grooves which faces away from the other profile block row, the end being formed in a tire shoulder (figure 2).
Regarding claims 6-7, Itoi teaches that the inclined grooves have five segments, made up of two first segments, followed by two second segments, followed by one first segment (figure 2). It is noted that this fits within the broadest reasonable interpretation of being arranged in an alternating manner as is claimed in claim 1.
Regarding claim 8, Itoi teaches that the profile block elements of one profile block row are each extended axially inward, beyond the equatorial plane of the tire, toward the other profile block row in the axial direction, in each case starting from the tire shoulder, and beyond the equatorial plane of the tire (figure 2).
Regarding claims 10-11, as was set out above, it is unclear what additional structural limitations are required by the “configured to” clauses. Regarding claim 11, Itoi teaches that the diagonal grooves overlap at the center of the tire (figure 1). Accordingly, because Itoi teaches angles α, γ, and β meeting the limitations of the claims, and overlapping diagonal grooves, it is believed that the limitations of these claims are met.
.

Response to Arguments
Applicant’s amendments and arguments with respect to the rejections under 35 U.S.C. 112 set out in paragraphs 4, 5 and 7 of the prior Office action dated September 3, 2021 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections in paragraphs 4, 5 and 7 of the prior Office action have been withdrawn. 
Applicant's amendments and arguments with respect to the rejection under 35 U.S.C. 112 set out in paragraph 6 of the prior Office action have been fully considered but they are not persuasive, because the amended claim 11 is still not grammatically correct.
Applicant's amendments and arguments with respect to the rejection under 35 U.S.C. 112 set out in paragraph 8 of the prior Office action have been fully considered but they are not persuasive, because no explanation was given as to what additional structure is required by the “configured to” clauses in claims 10-11.
Applicant’s amendment and arguments with respect to the rejection of claims 1-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Landers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        February 12, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 12, 2022